DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
	Claims 1-5,7-8,10-13 and 15-20 are pending. Claims 1-5,7-8,10-13 and 15-20 are presented for examination on the merits.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See Specification, e.g.,  page 11, line 32; page 12, lines 13 and 15.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers. See, Drawings, e.g., Figures 13B, 14B, 15A, 15C, 15E, 16A -B, 17A-G,18C AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-8, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”, J. Am. Soc. Mass Spectrom., 2014) in view of Naseri et al. (“Naseri”, US 10,973,496).
Wang teaches that the glycation level at β-Val-1 of the hemoglobin β chain in human blood
(HbA1c%) is used to diagnose diabetes and other diseases. However, hemoglobin glycation occurs on multiple sites on different isoforms with different kinetics, but its differential profile has not been clearly demonstrated. In Wang’s study, hemoglobin was extracted from the blood of normal and diabetic individuals by protein precipitation. Triplicate solutions prepared from each sample were directly analyzed or digested with multiple enzymes and then analyzed by nano-LC/MS via bottom-up approach for side-by-side characterization. Intact hemoglobin analysis indicated a single glucose-dominant glycation, which showed good correlation with the HbA1c% values. Moreover, full sequence (100 %) of α/β globin was mapped and seven glycation sites were unambiguously assigned. In addition to β-Val-1, two other major sites at α-Lys-61 and β-Lys-66, which contain the common sequence HGKK, and four minor sites (G1 %) on α-Val-1, β-Lys-132, α-Lys-127, and α-Lys-40 were identified (instant claims 11, 12). All sites were shown to exhibit similar patterns of site distribution despite different glucose levels. Both the intact mass measurement and bottom-up data consistently indicated that the total glycation percentage of the β-globin was twice higher than the α-globin. Using molecular modeling, the 3D structure of the consensus sequence (HGKK) was shown to contain a phosphate triangle cavity, which helps to catalyze the glycation reaction. For the first time, hemoglobin glycation in normal and diabetic bloods was comparatively characterized in-depth with 100 % sequence coverage. The results provide insight about the HbA1c parameter and help define the new and old markers (e.g., abstract) and could be used to detect diabetes and prediabetes as claimed.
LC-MS/MS (claims 1-2, 8, 16-20, reading upon separation of proteins of the menstrual fluid and measuring the presence, absence , or level of glycation of the hemoglobin subuint alpha in the sample, claim 2, See also Table 1): A nano-HPLC system (ACQUITY UPLC; Waters Corporation, Milford, MA, USA) equipped with a pre-column (180 μm × 20 mm, 5 μm C18; Waters Corporation, Milford, MA, USA) and a nano column (75 μm i.d. × 25 cm, 1.7 μm C18, BEH130; Waters Corporation) was coupled online to an LTQ-Orbitrap XL mass spectrometer (Thermo Fisher Scientific, San Jose, CA, USA) (LC/MS/MS as in the limitation of claim 16). Mobile phase A was 0.1 % formic acid (FA) in water, while mobile phase B was 0.1 % FA in acetonitrile (ACN). The gradient consisted of (1) 5 min at 5 % B for sample loading, increasing linearly from (2) 5 % to 35 % B over 35 min, (3) from 35 % to 90 % B over 5 min, and finally (4) isocratic elution at 90 % B for 5 min at 300 nL/min. MS was operated in a data-dependent mode where one full scan with m/z 300–2000 in the Orbitrap (R = 60000 at m/z 400) under a scan rate of 30 ms/scan was followed by five most intense peaks for fragmentation with a normalized collision energy value of 35 % in the LTQ. A repeat duration of 30 s was applied to exclude the same m/z ions for been re-selected for fragmentation. For intact protein analysis, the blood sample was re-dissolved in the buffer containing 50 % ACN and 0.1 % FA, and the solution was directly infused into Xevo G2 QTof instrument (Waters Corporation, Milford, MA, USA) via a syringe pump at a flowrate of 20 μL/min. The data were collected by MassLynx 4.1 software. Deconvolution of the multiple charge ESI spectra profile of intact hemoglobin was performed by using MaxEnt 1 algorithm. For deconvolution, the m/z range from 400 to 1200 were used with the following MaxEnt 1 parameters: output mass range 14,000 to 17,000 Da; resolution is 0.2 Da/channel; damage model is uniform Gaussian width at 0.4 Da half height; minimum intensity ratio left and right 33 %; completion options iterate to convergence.
Wang discloses that the extracted Hb from the blood samples was directly infused into the Q-TOF MS for intact mass measurement. Typical deconvoluted spectra acquired from the diabetic (HbA1c 10.9 %) and normal (HbA1c 5.3 %) individuals were shown in Figure 1a and b, respectively. The α (MW 15125.60 Da) and the β isoforms (MW 15866.00 Da) of Hb could be resolved from their mass differences; the δ isoform was also detected, but the signal was low and was excluded from further characterization. As shown, glycation of the α (MW 15287.60 Da) and β (MW 16028.20 Da) isoforms was dominated by single glucose modification (Figure 1); multi glucose-modified forms were also detected (S/N > 3) (claim 12), but these forms were relatively rare (G1 %). Based on triplicate injections for each sample, the glycation percentage of the intact α (1.35 %–4.74 %) and β (5.77 %–12.46 %) globin for 12 samples (10 collected bloods and the Level 1/Level 2 standards) showed a good correlation with the HbA1c value for the α globin (R2 > 0.98) and β globin (R2 > 0.93) (Figure 1c), respectively. Although the β-globin chain has larger error bars than the α-globin chain because of the greater absolute value, their relative standard deviations are similar. Moreover, the increase of the glycation percentage per unit increase of %HbA1C of β globin was about twice higher than the α globin as suggested from the ratio of the two slopes of β versus α (1.0252/0.5404) globin shown in Figure 1c. The ionization efficiency of the glycated peptide may slightly differ from the non-glycated peptide. So, Wang used these values as a relative quantitation index to correlate with the %HbA1c value rather than as an absolute quantitative value (e.g., pages 761-763). Figure 2 of Wang shows positively identifying the sample through MS analysis. Table 1 of Wang, lines 1-5, page 763 and Results (pages 761-763) and Discussion (pages 764-766) disclose posttranslational modifications on the hemoglobin subunit alpha and correlates to diabetes or hyperglycemia (claims 4-5, 10, 11) LC-MS/MS for detection of the hemoglobin subunit alpha is taught in page 760, col. 1 and Results (pages 761-763) and Discussion (pages 764-766) (claims 1, 8, 16-20). 
	Wang does not expressly teach using human blood which is menstrual blood.
	Naseri teaches a method of analyzing vaginal fluid includes collecting vaginal fluid in a vaginal fluid collecting system and transporting the collected vaginal fluid to a location for analysis (abstract).
Once a sample has been sent via mail to a remote storage facility, the sample can be processed using both existing sample analysis methods looking for unique biomarkers. 
The biomarkers which can be analyzed are the ones contained in menstrual blood and vaginal fluid. Specifically, for the fluid collection strips HR-HPV or any other strain of HPV are optimal, just as endometrial cancer, HIV viral loads, free-floating RNA or DNA is of interest. Other virus, bacteria or biomarkers such as vitamins, minerals, lipid profiles, hormone levels, etc., in the blood can be analyzed and detected (e.g., col. 18). FIG. 15 illustrates a device 1500 for home testing and analysis of menstrual blood or vaginal fluid. Instead of sending the samples 100, 500, 630, 680, 690, 800, 900, 1000, 1100 or 1250 to a remote location for analysis, a device for home usage may be ideal (reading upon a device comprising a disposable cartridge, which is insertable into a wireless enabled device, claim 13). The device has an opening 1510 in which a sample 1520 is inserted to using an intermediary device that can hold the sample, do sample preparation or control the volume inserted into the device. The device is specific for certain types of menstrual blood collections such as menstrual blood (as a fluid) from a menstrual cup such as 510 (claim 13), from fluid collection strips such as 800, 900, 1000, 1100, used tampon 1250, or electrochemical or optical biosensors as illustrated in 1520. The device may be able to process all different formats as illustrated in this embodiment. The device is specifically calibrated for menstrual blood and vaginal discharge. In the case of fluent sample use the device may also have a centrifuge function. Further the device employs different blood analysis techniques including electrochemical testing, optical testing, polymerase chain reaction, mass spectrometry, chemical sequencing, chain-termination method, de novo sequencing for cutting or shearing larger DNA fragments, in vitro cloning to amplify individual DNA molecules, in vitro cloning, for amplifying individual DNA molecules (e.g., cols. 18-19).  The data results from the analysis can be transmitted to a computer or phone or other similar devises via. USB cable or wirelessly through Bluetooth (e.g., claim 13), GSM, Wi-Fi, RFID and other transmission techniques not illustrated in this figure. A power outlet 1501 which can be plugged into the wall can power the device. The device can also use a jack or mini jack which can be plugged into the phone to power the system and function as the transmission of data results The limitation of claim 7 is taught, e.g., in Figure 17A (1000) and fluid collection strips, e.g., 800, 900, 1000, 1100.
FIG. 18 of Naseri exemplifies how data from an analysis can be displayed to a user on an electronic device 1800 such as a website or an app on a computer 1810, a handheld device such as a smartphone 1820 or on a smart-watch 1830. The data can also be displayed in other embodiments such as in glasses connected to the Internet, as audio through headphones, on a smart-mirror by the sink in a bathroom, or similar product categories. The data may be displayed with a number or a graph or similar. The data may be presented after interpretation from a health care professional or simply just as raw data. The data may also be displayed after data handling which is required for some biomarkers to translate biomarker level in menstrual blood to the equivalent in systemic blood. 
According to Naseri, the user can submit in the app/website: Name, Age, Location (through GPS or IP address), Home address, E-mail address, Password (to save their profile online), Pin code to access the app (if biometric functionality is used on a device, this can also be used). Credit card information to order testing or other services. The users can also input information about their menstrual cycle, and view their cycle in a calendar function. The calendar page can also display when a period is expected, or indicate when in the menstruation cycle the women is most likely to be fertile. This data can also be viewed as historical data, offering the user an opportunity to track her periods (reading upon the limitation of claim 15 since it includes months to years of cycles). Further a biomarker menu list from which biomarker analysis can be ordered and results viewed once laboratory has finished the analysis is available. 
It would have been obvious to use menstrual blood in the method of Wang for separating proteins of the blood by mass spectrometry, measuring the level of glycation of the hemoglobin subunit alpha in the sample and diagnosing severity of diabetes in the subject including treating the patient with appropriate therapeutic agent such as insulin (assigning subject to a category and using said category for clinical trial enrollment and medication dosing). One of ordinary skill in the art before the effective filing date of the invention would have been motivated because the hemoglobin alpha biomarkers correlate with diabetes and prediabetes status. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that Naseri teaches using mass spectrometry to detect biomarkers in the menstrual blood and Wang discloses detection of glycated hemoglobin subunit alpha as shown above.  Moreover, new evidence on the clinical utility of HbA1c in various situations, such as in predicting cardiovascular risk in diabetic and non-diabetic patients, has reported, and these associations open new possibilities for its use in patient care (page 759 of Wang). (e.g., claims 17-20) 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim Objections
Claim 3 is objected to because of the following informalities: In line 2, there is a space missing between “is” and “positively”.  Appropriate correction is required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022